DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-10, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2019 was filed has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a system, device, a non-transitory storage medium and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities (a commercial interaction) and/or a mental process that can be 
	acquiring an evalution result of a user who uses a vehicle; and
	set contents of a car sharing service that the user can use from a next time, based on the acquired evaluation result. 

The above limitations are reciting a sales activity that is reciting receiving a review of a vehicle use by a user and limiting future use by the driver based on the review.  Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
Additionally, the claimed steps of receiving information related to use of a car and limiting future access and use of a car based on the received information can be performed mentally by a person.  A person can verbally communicate the evaluation to an individual, who can then decide to authorize future car use in their mind and can instruct another person to authorize or limit use by speaking verbal commands.  Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of an processor for claim 1, a processor and storage device storing instructions for claim 9, and a non-transitory storage medium storing a program including an acquisition unit and a setting unit that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited computing components to receive processor to perform steps that define the abstract idea.  The units are disclosed in the specification as a physical component and software implemented processing.  The broadly claimed units are a link to computer implementation and does not provide a practical application.  Therefore, the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f). Moreover, claim 6 fails to set forth any additional elements. Thus, the claim is directed to an abstract idea and does not integrate the abstract idea into a practical application.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited processing devices, storage devices and computer programs to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  
For claims 2, 3, 7 the applicant recites further steps of acquiring data and setting contents.  This is considered to be a further defining of the same abstract idea that was found for claim 1.  The linkage of this step/function to the processor is considered to be an instruction for one to practice the abstract idea using a computer.  The processor has been treated in the same manner as was set forth for claim 1 in reference to MPEP 2106.05(f).  Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
memory and processor are again a linkage of this step/function to the processor and memory and is considered to be an instruction for one to practice the abstract idea using a computer.  The processor and storage has been treated in the same manner as was set forth for above in reference to MPEP 2106.05(f).  Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
For claim 5, the claim recites wherein there is a service item of the car sharing service that can be used when the determined service rank is a specific service rank. This is further defining the abstract idea, as described in claim 1 and does not claim additional limitations that integrate the abstract idea into a practical application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jameel et al., (US 2013/0325521).
Claims 1, 6, and 10 : Jameel describes a car sharing system, comprising at least one processor configured to [0160] (describes car sharing system implemented by a computing device having a processor): 
acquire an evaluation result of a user who uses a vehicle [0089] (describes acquiring feedback of a driver); and 
set contents of a car sharing service that the user can use from a next time, based on the acquired evaluation result [0089] (describes using feedback to determine vehicle availability); [0090-98] (describes setting vehicle availability based on received feedback); [0093] (describes vehicle availability set to unavailable for driver with poor ratings).  
Claims 2, 7. The car sharing system according to claims 1 and 6, wherein the at least one processor is configured to acquire use result information with the evaluation result of the user, the use result information representing a use result of the car sharing service by the user, and set the contents of the car sharing service that the user can use from the next time, based on the evaluation result and the use result information that are acquired[0089] (describes using feedback from driver and vehicle owner to determine vehicle availability); [0090-98] (describes setting vehicle availability based on received feedback); [0093] (describes vehicle availability set to unavailable for driver with poor ratings).  
3. The car sharing system according to claim 1, wherein the evaluation result of the user includes at least one of an evaluation result sent from an owner of the vehicle and an evaluation result sent from a subsequent user[0089] (describes using feedback .   

Claims 4, 8. Jameel expressly describes wherein the car sharing system according to claim 1 and 6, further comprising a memory configured to store, for each user, evaluation history information representing a history of the evaluation result, wherein the at least one processor is configured to acquire the evaluation history information on the user for a predetermined period of time [Fig.2b], determine a service rank of the user based on the acquired evaluation history information and, to set, according to the determined service rank, the contents of the car sharing service that the user can use from the next time [0090-94] (describes determining a service rank (i.e., approval rating in % or stars) to compare different drivers and/or owners), which the examiner considers to be a ranking system); [0094] (this ranking determines vehicle availability and different pricing schemes for future use).
5. The car sharing system according to claim 4, wherein there is a service item of the car sharing service that can be used when the determined service rank is a specific service rank [0094] (describes base vehicle rate versus higher rate based on determined service rank).
Claim 9 is rejected as being substantially similar to the claims above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460.  The examiner can normally be reached on Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689